EATON VANCE FLOATING-RATE ADVANTAGE FUND Supplement to Summary Prospectus dated March 1, 2010 Effective January 1, 2011, Advisers Class, Class A and Class I shares are no longer subject to a redemption fee. As a result, the following replaces the "Shareholder Fees" table under "Fees and Expenses of the Fund": Shareholder Fees (fees paid directly from your investment) Advisers Class Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) None 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None None 3.00% 1.00% None December 3, 2010 4906-12/10 FRASPS EATON VANCE FLOATING-RATE & HIGH INCOME FUND Supplement to Summary Prospectus dated March 1, 2010 Effective January 1, 2011, Advisers Class, Class A and Class I shares are no longer subject to a redemption fee. As a result, the following replaces the "Shareholder Fees" table under "Fees and Expenses of the Fund": Shareholder Fees (fees paid directly from your investment) Advisers Class Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) None 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None None 5.00% 1.00% None December 3, 2010 4908-12/10 FRHISPS EATON VANCE FLOATING-RATE FUND Supplement to Summary Prospectus dated March 1, 2010 Effective January 1, 2011, Advisers Class, Class A and Class I shares are no longer subject to a redemption fee. As a result, the following replaces the "Shareholder Fees" table under "Fees and Expenses of the Fund": Shareholder Fees (fees paid directly from your investment) Advisers Class Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) None 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None None 5.00% 1.00% None December 3, 2010 4907-12/10 FRSPS EATON VANCE HIGH INCOME OPPORTUNITIES FUND Supplement to Summary Prospectus dated March 1, 2010 Effective January 1, 2011, Class A and Class I shares are no longer subject to a redemption fee. As a result, the following replaces the "Shareholder Fees" table under "Fees and Expenses of the Fund": Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None December 3, 2010 4905-12/10 HIOSPS EATON VANCE PARAMETRIC STRUCTURED INTERNATIONAL EQUITY FUND Supplement to Summary Prospectus dated March 31, 2010 1. Effective November 1, 2010, Eaton Vance Structured International Equity Fund changed its name to Eaton Vance Parametric Structured International Equity Fund. 2. Effective January 1, 2011, Class A and Class I shares are no longer subject to a redemption fee. As a result, the following replaces the "Shareholder Fees" table under "Fees and Expenses of the Fund": Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 1.00% None December 3, 2010 4903-12/10 SIESPS EATON VANCE PARAMETRIC STRUCTURED EMERGING MARKETS FUND Supplement to Summary Prospectus dated March 1, 2010 1. Effective November 1, 2010, Eaton Vance Structured Emerging Markets Fund changed its name to Eaton Vance Parametric Structured Emerging Markets Fund. 2. Effective January 1, 2011, Class A and Class I shares are no longer subject to a redemption fee. As a result, the following replaces the "Shareholder Fees" table under "Fees and Expenses of the Fund": Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 1.00% None December 3, 2010 4904-12/10 SEMSPS EATON VANCE TAX-MANAGED INTERNATIONAL EQUITY FUND Supplement to Summary Prospectus dated March 1, 2010 Effective January 1, 2011, Class A and Class I shares are no longer subject to a redemption fee. As a result, the following replaces the "Shareholder Fees" table under "Fees and Expenses of the Fund": Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None December 3, 2010 4910-12/10 TMIESPS
